DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation - Maintained
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that the prior art of Diaz teaches a first filar 34/44 and a second filar 46/17, the first and second filars comprises a signal transmitting material 34/46, each surrounded by its own coating of isolated material (44/17) with each layer 34/44 and 46/17. 
The rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5836946 A to Diaz et al. (hereinafter, Diaz).
Regarding Claim 18, Diaz discloses a torque coil (10b, see Figs. 4-5) comprising inter alia: 
a first filar (34 surrounded by 44) configured in an inner layer that is helically wound in a constricted state such that the first filar defines an inner lumen providing access between a proximal and distal end of the torque coil (col. 6 ll. 18-49); 
a second filar (46 surrounded by 17) configured in an outer layer that is helically wound over the inner layer in a constricted state (col. 6 ll. 18-49); and 
at least one of the first and second filars comprises a signal transmitting material (34, 46) (col. 8, ll. 25-36) surrounded by an isolating material (44, 17), each filar having its own coating of the isolated material within its layer (44 and 17 are part of the first and second filars, respectively, and surround the respective signal transmitting material), thereby allowing transmission of signals between the proximal and distal end of the torque coil in one of the layers, and at least one of the first and second filars comprises a torque transmitting material thereby configuring the torque coil to transfer torque from the proximal to the distal end (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).
Regarding Claim 19, Diaz discloses wherein at least one of the first and second filars comprises a metal wire (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13) covered with a polymer cover surrounding the metal wire (col. 8, ll. 61-66, col. 9, ll. 2-3).  

Regarding Claim 21, Diaz discloses wherein the torque coil is configured with at least one of at least one-to-one torque transfer, at least one-to-two torque transfer, and at least one-to-three torque transfer (a metal wire would provide a one-to-one/two/three torque transfer, col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 22, Diaz discloses a third filar (42) configured in an intermediate layer between the inner and outer layers that is helically wound over the inner layer in a constricted state (col. 6 ll. 18-49).  
Regarding Claim 23, Diaz discloses wherein the at least two of the first, second and third filars comprise a metal wire covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such that at least two of the first, second and third filars transmits electrical signals between the proximal and distal end of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).  
Regarding Claim 24, Diaz discloses wherein each of the first, second and third filars comprise a metal wire covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such each of the first, second and third filars transmits electrical signals between the proximal and distal end of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).    
Regarding Claim 25, Diaz discloses wherein the at least one of the first, second and third filars comprise a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27-34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Diaz.
Regarding Claim 27, Diaz discloses a torque coil comprising inter alia: 
an inner layer comprising a first filar (34) helically wound in a constricted state such that the first filar defines an inner lumen providing access between a proximal and distal end of the torque coil (col. 6 ll. 18-49); 

an outer layer comprising a third filar helically (46) wound over the intermediate layer in a constricted state (col. 6 ll. 18-49); and
at least one of the first, second and third filars comprises a signal transmitting material (col. 8, ll. 25-36) surrounded by an isolating material (17) , thereby allowing transmission of signals between the proximal and distal end of the torque coil, and at least one of the first, second and third filars comprises a torque transmitting material thereby configuring the torque coil to transfer torque from the proximal to the distal end (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
And Diaz discloses in an alternative embodiment that each of the filars may comprises an insulating coating in their layer (col. 9, ll. 2-3).
Diaz discloses the claimed invention as set forth and cited above and further teaches that each filar may also have its own coating of the isolated material within its layer (col. 9, ll. 2-3). A skilled artisan would have found it obvious to coat the filars with the isolating material as set forth in col. 9, ll. 2-3 because such contemplated embodiment would have further provided needed insulation between the conduction layers.
Regarding Claim 28, Diaz discloses wherein at least one of the first, second and third filars comprises a metal wire (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13) covered with a polymer cover surrounding the metal wire col. 8, ll. 61-66, col. 9, ll. 2-3).  

Regarding Claim 30, Diaz discloses wherein the torque coil is configured with at least one of at least one-to-one torque transfer, at least one-to-two torque transfer, and at least one- to-three torque transfer (a metal wire would provide a one-to-one/two/three torque transfer, col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 31, Diaz discloses wherein the at least two of the layers comprise a metal wire filar covered with a polymer cover surrounding the metal wire filar thereby electrically isolating the metal wire filar such that electrical signals are transmitted between the proximal and distal end of the torque coil in at least two of the layers of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).  
Regarding Claim 32, Diaz discloses wherein each of the layers comprise a metal wire filar covered with a polymer cover surrounding the metal wire thereby electrically isolating the metal wire such that electrical signals are transmitted between the proximal and distal end of the torque coil in each of the layers of the torque coil (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13, col. 8, ll. 25-36).  
Regarding Claim 33, Diaz discloses wherein the at least one layer comprises a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).  
Regarding Claim 34, Diaz discloses wherein at least two layers comprise a stiffening wire filar (col. 6, ll. 27-36, col. 7, ll. 4-10, col. 8, ll. 10-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791